Citation Nr: 1421845	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for prostate cancer.  


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for prostate cancer. 

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2011; however, in a March 2011 correspondence, he indicated that he could not attend the hearing scheduled and that he wished to have his case forwarded to the Board for a decision.  The Board construes such statements as a withdrawal of his request for a hearing, and this decision is made without the benefit of a hearing on appeal. 38 C.F.R. § 20.704(e) (2013).

This matter was previously before the Board in April 2011, at which time the issue was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, a remand is necessary for further development with respect to the Veteran's claim.

The Veteran has indicated that during his time in service he served in Okinawa, Japan, in 1958, at which time several Marines contracted Japanese Encephalitis from mosquitoes.  He stated that at that time the base he was at was sprayed with insecticides containing DDT in order to eradicate the mosquitoes.  Additionally, the Veteran was issued an aerosol container of DDT and was told to spray his bunk and mosquito net every day for a month.  The Veteran avers on appeal that this exposure to DDT on a continuous basis for a month during service resulted in his prostate cancer.

In April 2011, the Board remanded this appeal to obtain a VA medical opinion as to whether it was as least as likely as not that the Veteran's prostate cancer was related to DDT exposure while in service.  Following VA examination in November 2013, the examiner concluded that there was no proof of a link between DDT and prostate cancer.  In forming the opinion, the examiner cited to a several medical studies addressing potential associations between DDT exposure and cancer.  The examiner, however, provided no further explanation regarding the medical studies or how they were applicable to the Veteran.

In the April 2011 remand, the Board specifically requested that all opinions be accompanied by a clear rationale.  Still, it remains unclear to the Board how the examiner reached his conclusion, especially considering that some of the studies cited indicates that DDT is considered to be a human carcinogen.  A remand is therefore necessary to obtain a rationale for the opinion provided.  Stegall v. West, 11 Vet. App. 268 (1998).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should forward the claims file to the examiner who conducted the November 2013 VA examination to obtain an addendum opinion as to whether the Veteran's prostate cancer is related to DDT exposure in service.  If the examiner determines that another VA examination is necessary, one should be scheduled.   

2.  The examiner should articulate how the medical studies cited to in the November 2013 VA examination shaped his conclusion that there is no link between prostate cancer and DDT exposure.  

The examiner should assume that the Veteran was exposed to DDT while serving in Okinawa, Japan.  The Veteran's lay statements of a month-long exposure to DDT while in Okinawa should also be considered. 

The examiner is reminded that conclusive proof of a link is not required and the requested determination is whether it is as least as likely as not (50 percent or greater probability), when considering factors such as the Veteran's family history, past medical history, and length of exposure to DDT, the Veteran's prostate cancer is related to DDT exposure in service. 

The examiner should provide reasons for this opinion.  If the examiner cannot provide the necessary opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the needed cannot be provided.

3.  If the benefit sought on appeal remains denied, issue another supplemental statement of the case (SSOC), then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)	




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



